Citation Nr: 1540162	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-24 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating higher than 30 percent for postoperative right hand neuropathy with postoperative carpal tunnel syndrome.

2. Entitlement to a rating higher than 20 percent for postoperative left hand neuropathy with postoperative carpal tunnel syndrome.

3. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for lumbar spine degenerative disc disease with radiating leg pain (back disability).

4. Entitlement to service connection for right arm arthritis.

5. Entitlement to service connection for left arm arthritis.

6. Entitlement to service connection for right hip arthritis.

7. Entitlement to service connection for left hip arthritis.

8. Entitlement to service connection for a stomach disorder.

9. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) following a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

More recently in February 2015, the RO denied the Veteran's claims for entitlement to service connection for right arm arthritis, left arm arthritis, left hip arthritis, right hip arthritis and a stomach disorder as well as a petition to reopen a claim for entitlement to service connection for residuals of an eye injury.  The Veteran filed a Notice of Disagreement (NOD) also in February 2015.  As yet, he has not been issued a Statement of the Case (SOC) in response to his NOD concerning these claims or given an opportunity to perfect an appeal to the Board concerning these additional issues by also filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 19.9, 20.200, 20.201, 20.302, etc. (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the Veteran's claims for higher ratings for postoperative right and left hand neuropathy with postoperative carpal tunnel syndrome and his petition to reopen the claim for a back disability, the Veteran initially indicated on his September 2012 substantive appeal (on VA Form 9) that he did not want a hearing before the Board.  Thereafter, however, in November 2013, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, which is often and more commonly referred to as a Travel Board hearing.  

The Veteran has a right to this hearing before deciding his appeal of these claims.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2015).  Since the AOJ, rather than the Board, schedules the type of hearing he has requested, the Board must remand his claims to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304 (2015).

As already alluded to, in a February 2015 rating decision the RO denied the Veteran's claims for entitlement to service connection for right arm arthritis, left arm arthritis, left hip arthritis, right hip arthritis and a stomach disorder as well as a petition to reopen a claim for entitlement to service connection for residuals of an eye injury.  He then timely submitted an NOD also in February 2015 with regards to these claims.  The RO, however, has not issued a SOC concerning these claims in response to his NOD.  The filing of a NOD places a claim in appellate status.  Therefore, the failure to issue a SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2007); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand is to give the RO an opportunity to cure this defect by having the RO issue a SOC concerning these claims.  The Veteran then will have the opportunity to perfect an appeal to the Board concerning these claims by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement) in response to the SOC.  See 38 C.F.R. § 20.200.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for a Travel Board hearing at the earliest opportunity (or, if he elects, a videoconference hearing instead) with regard to issues #1-3, which are properly on appeal.  Notify him of the date, time, and location of his  hearing.  Put a copy of this notification letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, also document this in his claims file.

2. Please also send the Veteran a SOC concerning his claims for entitlement to service connection for right arm arthritis, left arm arthritis, left hip arthritis, right hip arthritis and a stomach disorder as well as a petition to reopen a claim for entitlement to service connection for residuals of an eye injury.  Give him time to perfect his appeal in response to the SOC by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  Advise him that this claim will not be returned to the Board for further appellate consideration of this issue unless he timely perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




